DETAILED ACTION
This is a first action on the merits.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 1/30/2020 has been received and considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the source of oil within the gear carrier (claims 4, 7, 12, and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3, 6, 7, 9, 10, 14-17, and 20 are objected to because of the following informalities:    
in claim 1, line 6, the phrase “the planetary bores having a planetary bore diameter” should be corrected to --each of the planetary bores having a planetary bore diameter--;
in claim 1, lines 13-14, and claim 9, lines 11-12, the phrase “each collar having a mounting socket mating the shaft mounting surface” should be corrected to --each collar having a mounting socket mating the respective shaft mounting surface--;
in claim 2, the phrase “the pair of collars have an axial restraint flange for abutting an outer surface of the axially-spaced apart plates of the gear carrier” should be corrected to --each collar of the pair of collars has an axial restraint flange for abutting an outer surface of the respective axially-spaced apart plate of the gear  carrier--;
in claim 3, the phrase “the journal bearing shaft has an internal shaft bore with an internally threaded axial end; and wherein each shaft assembly has a pair of bolts with externally threaded shanks engaging the internally threaded axial end of the internal shaft bore” should be corrected to --the journal bearing shaft has an internal shaft bore with internally threaded axial ends; and wherein each shaft assembly has a pair of bolts with externally threaded shanks engaging the internally threaded axial ends of the internal shaft bore--;
in claim 6, lines 3-4, the phrase “the bolt extending through the internal shaft bore” should be corrected to --each of the bolts extending through the internal shaft bore--;
in claim 7, line 1, the phrase “the bolt includes” should be corrected to --each of the bolts includes--;
in claim 10, the phrase “each collar of the pair of collars has an axial restraint flange for abutting an outer surface of the axially-spaced apart plates of the gear carrier” should be corrected to --each collar of the pair of collars has an axial restraint flange for abutting an outer surface of the respective axially-spaced apart plate of the gear  carrier--;
in claim 14, line 1, the phrase “A method of assembling a plurality of journal bearing shafts” should be corrected to --A method of assembling a journal bearing  shaft--;
in claim 14, line 5, the phrase “disposing a journal bearing shaft” should be corrected to --disposing the journal bearing shaft--;
in claim 14, lines 13-14, the phrase “mounting a mounting socket of each collar on the shaft mounting surface of the journal bearing shaft” should be corrected to           --mounting a mounting socket of each collar on the respective shaft mounting surface of the journal bearing shaft--;
in claim 15, line 1, the phrase “wherein the pair of collars has an axial length” should be corrected to --wherein each of the pair of collars has an axial length--;
in claim 16, lines 1-2, the phrase “wherein the pair of collars has a variable radial width” should be corrected to --wherein each of the pair of collars has a variable radial width--;
in claims 17 and 20, lines 2-3, the phrase “abutting an axial restraint flange of each collar to an outer surface of the axially spaced-apart plates of the gear carrier” should be corrected to --abutting an axial restraint flange of each collar to an outer surface of the respective axially spaced-apart plate of the gear carrier--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 15 and 16, the phrase “modifying a resilient compliance of the pair of collars by one of…” renders the claim indefinite because it does not appear to be a step in a method of assembly.  Changing physical properties of an element and/or changing the element’s width/length occurs during manufacturing of the individual element, not during assembly of a group of parts.  
Regarding claim 20, line 4, the phrase “connecting a bolt and nut through an internal shaft bore” renders the claim indefinite because it appears to be inaccurate according to the disclosure.  The specification discloses engaging a bolt and nut to each of the collars, and the bolt extending through the internal shaft bore (fig. 9, para. 30).  The specification also discloses engaging a bolt to the internal shaft bore via threads (figs. 5-7, para. 28).  The specification does not disclose connecting both a bolt and nut to each other, nor to any other element, through the internal bore shaft.  For purposes of examination, this is being interpreted as disclosed in fig. 9, para. 30.
Claim 16 is also rejected as being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 1-14 and 17-19 are allowed.
Claims 15, 16, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 9, the prior art does not disclose or render obvious a pair of collars, each collar having a mounting socket mating a respective one of the shaft mounting surfaces and an external collar surface matching or configured to mate with the planetary bore diameter, in combination with the other elements required by claims 1 and 9, respectively.  
Regarding claim 14, the prior art does not disclose or render obvious inserting a pair of collars into the planetary bores at the opposed ends of the journal bearing shaft; and mounting a mounting socket of each collar on a respective one of the shaft mounting surfaces of the journal bearing shaft, in combination with the other elements required by claims 1 and 9, respectively.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Desjardins et al., U.S. Patent 10,519,871; and Pagluica et al., U.S. Patent 5,102,379 – each discloses a planet shaft assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619